Citation Nr: 0101591	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-20 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension and 
residuals of a cerebrovascular accident.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which denied service connection 
for hypertension (high blood pressure) and residuals of a 
cerebrovascular accident (stroke).  The veteran filed a 
notice of disagreement with this RO decision in April 1997, a 
statement of the case was sent to him in June 1997, and he 
submitted a VA Form 9 (substantive appeal form) in July 1997.  
The Board finds that the July 1997 VA Form 9 was an adequate 
substantive appeal, despite comments by the veteran that he 
wished to review service records before continuing his 
appeal, and the Board further finds that the appeal was 
timely.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).  Thus the March 
1997 RO decision is not yet final, and the requirement of new 
and material evidence to reopen the claim (which the RO cited 
in some later rating decisions) is inapplicable in the 
present case.  


REMAND

In the March 1997 RO decision, service connection for 
hypertension and residuals of a cerebrovascular accident was 
denied on the rationale that the claim was not well grounded.  
However, since that rating decision and during the pendency 
of this appeal there has been a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service 
connection.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

2.  Thereafter, the RO should review the 
claim for service connection for 
hypertension and residuals of a 
cerebrovascular accident.  If the claim 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



